MEMORANDUM ***
Petitioner Elisabate Awgechew Wolde seeks review of a decision of the Board of Immigration Appeals, which affirmed an immigration judge’s (“IJ”) denial of her application for asylum, withholding of removal, and relief under the Convention Against Torture. We review for substantial evidence, Gui v. INS, 280 F.3d 1217, 1225 (9th Cir.2002), and deny the petition.
Substantial evidence supports the IJ’s finding that Petitioner was not credible and that she failed to provide evidence of her identity. Among other things, Petitioner used two passports, each from a different country and each using a different alias. She also introduced two different birth certificates, one of which she admitted was a fake. Despite a continuance to allow her time to obtain certified documentation of her identity, Petitioner failed to present any such documentation. Additionally, the IJ permissibly relied on Petitioner’s demeanor, Singh-Kaur v. INS, 183 F.3d 1147, 1151 (9th Cir.1999), and on her presentation of materially inconsistent testimony concerning the Oromo ethnic group, an issue at the heart of her claim, Kaur v. Gonzales, 418 F.3d 1061, 1066-67 (9th Cir.2005).
PETITION DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.